Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	 Claims 16-35 are presented for examination. Claims 1-15 are cancelled. 

Response to Arguments
2.	Applicant's arguments filed 10/18/21 and have been fully considered 
Applicant’s arguments regarding restriction by original presentation has been withdrawn since applicant’s argument are persuasive and  overcome rejection. 
Applicant’s arguments with respect to claims 1-15, filed 69/21, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection, Since applicant cancelled claims 1-15, the previous rejection under 103 and 112 are not applied for the newly set of claims 16-35.
With respect to the drawing objection(s), applicant’s amendment(s) to the claim(s) and the replacement sheet of the drawing has/have overcome the objection(s).
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Instances in the claims such as ‘control unit’, ‘determination unit’, ‘application unit’, etc. are interpreted under 35 U.S.C. 112(f) as incorporating electronic circuitry and a processor in accordance with Pages 1, 3 and 13 of the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.1	Claim(s) 16, 18-21 and 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by  Redding et al. (US 2018/0200962).


an application unit (build unit 400) comprising a recoater blade (recoater blade 411) configured to apply build material (powder 416) on a build plane ( Fig. 3-7, [0025], [0050]-[0053], selective recoater is  part of a build unit adapted to provide a layer of powder over the work surface);and  
a determination unit (sensor) comprising a determination element (camera) configured to determine contact information relating to a force acting on the recoater blade during an application process ([0056], During the manufacturing process, if there is a time when the expected force on the blade does not substantially match the detected force, then control over the powder gates may be modified to compensate for the difference. A sensor on the selective recoater that detects the force on the recoater blade, force feedback loop, during the manufacturing process).
  Regarding claims 18, Redding discloses the determination unit is configured to determine a force acting on the recoater blade during the application process ([0056], during the manufacturing process, determine if force on the blade does not match the detected force, then control over the powder gates may be modified to compensate for the difference), wherein the force oriented against an application direction and/or relative to the application direction  ([0053],[0031], moving the  blade of the recoater device toward to  the build area).
Regarding claim 19, Redding discloses wherein the force is oriented perpendicular to the application direction ([0028], the build unit may be rotated 90.degree. and moved in a direction perpendicular to the direction of movement of the blade). 
Regarding claim 20, Redding discloses wherein the determination unit is configured to determine, based on the contact information, a current, previous, and/or forthcoming contact between the recoater blade and a previously built layer of the three- dimensional object ([0024], [0031]-[0032],[0056], There can be a sensor on the selective recoater that detects the force on the recoater 
Regarding claim 21, Crear discloses a control unit configured to control a movement of the recoater blade based at least in part on the contact information ([0031], fabricating an object using a recoater blade and a dynamically grown build envelope and moving a recoater blade to form a first layer of powder over at least a portion of a first build area).
Regarding claim 33, Redding discloses the control unit is configured to adjust the amount of build material that is conveyed via the recoater blade based on the contact information ([0056], During the manufacturing process, if there is a time when the expected force on the blade does not match the detected force, then control over the powder gates may be modified to compensate for the difference. For instance, if a thick layer of powder is to be provided, but the blade experiences a relatively low force, this scenario may indicate that the powder gates are clogged and thus dispensing powder at a lower rate than normal. Under these circumstances, the powder gates can be opened for a longer period of time to deposit sufficient powder. On the other hand, if the blade experiences a relatively high force, but the layer of powder provided is relatively thin, this may indicate that the powder gates are not being closed properly, even when the actuators are supposed to close them. Based on the powder layer thickness, the powder gates can be controlled to add more or less powder).
4.2	Claim(s) 16, 18, 21-23, 25-26, 28-32 and 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Crear et al. (US 2018/0348367).

an application unit (build platform 102) comprising a recoater blade (blade 124) configured to apply build material on a build plane ([0028]-[0032],[0039],  Fig. 1-6,  Build plate 112 include a build surface 118 that may receive powder material for building the component directly on build surface 118, deposit the powder material on build plate 112 using a blade 124 of recoater device 120); and 
a determination unit (calibration system 134) comprising a determination element  (measurement device 140) configured to determine contact information relating to a force acting on the recoater blade during an application process ([0040]-[0065], to determine a distance (force) between blade 124 of recoater device 120 and a reference surface in order to recalibrate recoater device 120).
Regarding claims 18, Crear discloses the determination unit is configured to determine a force acting on the recoater blade during the application process ([0044] Measurement device(s) 140 of calibration system 134 is a sensor configured to detect and/or determine distance between blade 124  recoater device 120 and a reference surface of component(s) of AMS 100),wherein the force oriented against an application direction and/or relative to the application direction  [0053], the calibration system move the recoater device 120 and/or blade 124 in the direction toward and/or closer to build surface 118 of build plate 112).  
Regarding claim 21, Crear discloses a control unit configured to control a movement of the recoater blade based at least in part on the contact information ([0035], [0042], [0052], a recoater device control system 138 for calibrating recoater device 120 by adjust the position of recoater device in the various required directions and modifying the speed, the height and the distance between recoater device and a reference surface to the desired position, speed, distance and height).
Regarding claim 22, Crear discloses the control unit is configured to store the contact information in a data storage device ([0072], Fig. 7, storage unit 154 include Measurement device 
Regarding claim 23, Crear discloses control unit is configured to relate the contact information to a region of the three-dimensional object with respect to which the recoater blade comes into contact with during the application process for a respective layer of the object ([0072], Fig. 7, the control system 138 include the predetermined measuring data 168 that include program code related to predetermined, desired distances between blade 124 and build plate 112 during the build process).  
Regarding claim 25, Crear discloses the control unit is configured to generate quality information relating to object quality of the three-dimensional object based at least in part on the contact information ([0022], 0072], [0040],   the control system 138 including measurement device data 166, predetermined measurement data 168, operational characteristics data 170, and build characteristics data 172. Measurement device data 166 may include program code related to determining, measuring and/or detecting distances between blade 124 of recoated device 120 and build plate 112).
Regarding claims 26, Crear discloses the quality information is based at least in part on a quality criterion defining a value or a value range ([0048]-[0051], operational characteristics for AMS 100 may include, , the number of energy emitting device(s) 130 of AMS 100, the range of movement for energy emitting device(s) 130, position within AMS 100 relative to build plate 112, size of recoater device 120, deposition rate of powder material for recoater device 120, size of build plate 112, range of motion for build platform 102, and so on).
Regarding claim 28, Crear discloses the control unit is configured to adjust a process parameter based at least in part on the contact information ([0053]-[0056], [0068], the recoater device control system 138 of a calibration system 134 is calibrate and adjust the height of blade 124 of the recoater 
Regarding claim 29, Crear discloses the process parameter comprises a layer thickness (Fig. 7, [0032], [0046], [0056], depositing the powder material includes to a predetermined or desire thickness layers).  
Regarding claim 30, Crear discloses the process parameter comprises a movement parameter of the recoater blade and/or a position of the recoater blade (Fig. 7, [0062], [0066], [0072]-[0073], Operational characteristics data 170 include the operation and control of components of AMS 100 including recoater device 120; and the calibrating system 134 adjust the height of blade by moving recoater device 120 and blade 124 in the direction (D) toward and/or closer to build surface 118, it may ensure that recoater device 120 has maintained a desired positioned within AMS 100). 
 Regarding claims 31, Crear discloses the process parameter comprises an irradiation parameter ([0067], AMS 100 may calibrate energy emitting device(s) 132 by using the determined distance, parameter). 
Regarding claims 32, Crear discloses  the control unit is configured to generate application information relating to a quality of the application process, the application information based at least in part on the contact information (Fig. 7, [0072]-[0074], Recoater device control system 138, including measurement device data 166, predetermined measurement data 168, operational characteristics data 170, and build characteristics data 172 which may include information and data specific to the features, geometry and/or layers of the component. In addition the predetermined measuring data 168 may include program code related to predetermined, desired distances between blade 124 and build plate 112 during the build process).
Regarding claim 35, Crear discloses the control unit is configured to determine information pertaining to a melting track based at least in part on the contact information ([0036], energy emitting . 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.1	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crear et al. (US 2018/0348367) in view of Buller et al. (US 2017/0355147).
Regarding claim 24, Crear discloses claims 16 and 21 as stated above, but Crear fails to disclose the limitations of claim 24. However, Buller discloses as follow: 
Regarding claim 24, Buller discloses the control unit is configured to generate a map comprising two- or three-dimensions, the map spatially resolving the contact information in relation to the three-dimensional object ([0185], [0191],[0229], the controller is generate a map of the enclosure, the material bed and the 3D object).
Crear and Buller are analogous art. They relate to additively manufacturing three-dimensional objects.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above a calibration system operably connected to the recoater device, as taught by Crear, by incorporating the above limitations, as taught by Buller.

5.2	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crear et al. (US 2018/0348367) in view of Rockstroh et al. (US 2018/0200964).
Regarding claim 27, Crear discloses claims 16 and 21 as stated above, but Crear fails to disclose the limitations of claim 27. However, Rockstroh discloses as follow: 
Regarding claim 27, Rockstroh discloses the control unit is configured to determine whether a replacement of the recoater blade is necessary based at least in part on the contact information (Abstract, claim 1, [0022], [0028], There is also a camera 638 attached to the recoater arm that is capable of transferring the inspected data to a computer (control unit), which allows for detection of whether the object or the continuous feed recoater blade becomes damaged, and if there is a damage, then causing a fresh blade portion to be fed in). 
Crear and Rockstroh are analogous art. They relate to additively manufacturing three-dimensional objects.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above a calibration system operably connected to the recoater device, as taught by Crear, by incorporating the above limitations, as taught by Rockstroh.
One of ordinary skill in the art would have been motivated to do this modification to produce a consistent layers of manufacturing three-dimensional objects.

5.3	Claims 17 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crear et al. (US 2017/0136695) in view of Milshtein et al. (US 2018/0154442).

Regarding claim 17, Milshtein discloses the determination element comprises a piezoelectrical element, a strain gauge, a magnetic element, a laser interferometer, or an ultrasonic element ([0016], [0175],[0249], ], magnetic sensor, piezoelectric sensor, ultrasonic sensor, Planar uniformity can be measured by interferometry). 
Regarding claims 34, Milshtein discloses the control unit is configured to determine a presence of weld splatters resulting from irradiating a portion of the build plane, the presence of weld splatters determined based at least in part on the contact information ([0013], [0025], [0037], the  controller is configured to control and the detector is configured to sense abrupt and/or intense radiation emitted during the printing which is the intense and/or abrupt radiation results from a splatter and/or keyhole formation during the printing). 
Crear and Milshtein are analogous art. They relate to additively manufacturing three-dimensional objects.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above a calibration system operably connected to the recoater device, as taught by Crear, by incorporating the above limitations, as taught by Milshtein.
One of ordinary skill in the art would have been motivated to do this modification to adjust in real time to prevent the damage in the three-dimensional objects.
Citation Pertinent prior art
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Madigan (2020/0101671) related to the computer 116, including the processor 118, computer readable medium 120, and an I/O interface 122, can provide for control of the various system components. The computer 116 can send, receive, and monitor control information associated with the laser 100, the work platform 105, and the recoater arm 112 in order to control and adjust the respective process parameters for each component. 
Merot et al. (US 2006/0219163) related to recoater blade reservoir and adjustment mechanism for stereolithography rapid-prototyping systems that allows removal and replacement of the blade-reservoir without adjustment to the blade height or rake settings.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119